Citation Nr: 1137055	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether creation of debt in the amount of $73,138.00 due to overpayment of compensation benefits was valid.

2.  Entitlement to waiver of recovery of overpayment of disability compensation, in the amount of $73,138.00.


WITNESS AT HEARINGS ON APPEAL

The appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1969 until November 1975.  He died in February 1999, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota and San Diego, California.  During the pendency of this appeal, jurisdiction was transferred to the RO in San Diego, California.

The appellant was afforded a video hearing in August 2011 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The appellant improperly received Death and Indemnity Compensation following her remarriage in October 2001.

2.  Recovery of the indebtedness would not be against equity and good conscience but would result in unjust enrichment.


CONCLUSIONS OF LAW

1.  An valid overpayment of VA disability compensation benefits in the amount of $73,138.00 was created.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.55, 3.312 (2010).

2.  The requirements for waiver of recovery of indebtedness in the amount of $73,138.00 are not met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist a claimant are not applicable to cases involving the waiver of recovery of overpayment.  Specifically, the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and VA's duties to notify and assist are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the provisions of 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159 and their associated laws and regulations are not for application in the case.

Factual Background

In February 1999, the appellant's husband, the Veteran, died due to service-connected causes.  In a rating decision of April 1999, the appellant was granted entitlement to Death and Indemnity Compensation (DIC).

In May 2007, the appellant responded to a VA inquiry regarding her then-current marital status, and indicated that she had been remarried on October [redacted], 2001.  In September 2007, she was notified of a proposal to stop her DIC benefit payments effective October 1, 2001.  In November 2007, she was informed that the proposed cessation of payments had been made effective, and in December 2007 the appellant was informed that the total overpayment created was $73,138.00.

In a January 2008 statement, the appellant indicated that after being remarried in October 2001, she called VA and was told that due to the circumstances and timing of her marriage, she was eligible to continue receiving DIC payments.  She also stated that in approximately 2006 she was asked by two friends why she was eligible for such payments in spite of having been remarried.  In order to "reconfirm [her] eligibility," she sent VA a letter informing VA the she was remarried and stating that she had been told that her remarriage would not affect her DIC payments.  A review of the May 2007 letter, however, indicates that the appellant had only "just called to ask if [her] VA checks would continue," not that she had called in 2001.  Finally, in her January 2008 letter, the appellant requested a waiver of repayment of her indebtedness.

In a May 2008 hearing, the appellant stated that she had called the San Diego RO in 2001 to verify that she was still eligible to receive DIC payments in spite of having been remarried.  She stated that, having received a verbal confirmation, she was at "peace to continue receiving VA benefits."

Legal Background and Analysis

In general, entitlement to VA benefits as a surviving spouse terminates with the remarriage of the surviving spouse, and cannot be reinstated until the subsequent marriage has ended, such as by death, divorce, or annulment.  See 38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55.  Limited exceptions, however, provide for specific benefits to certain surviving spouses whose remarriages are still intact.  In the Veterans Benefits Act of 2002, retention of certain benefits was authorized for surviving spouses who remarried after the age of 55.  See Pub. L. 107-330, § 101(a), 116 Stat. 2820 (2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The following year, legislation was enacted permitting surviving spouses who remarried after the age of 57 to retain additional VA benefits, such as DIC and dependents' educational assistance.  See Veterans Benefits Act of 2003, Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).

The law authorizes that a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC only if the application for reinstatement of such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii).

While the Board acknowledges that when the appellant remarried, she did so after the age of 57 and before December 16, 2003.  However, the appellant has not claimed to have sought reinstatement.  To the extent that her statements may be interpreted as an application for reinstatement of DIC, the Board notes that such an application would fail for having been received after December 16, 2004.  As such, the creation of the debt was valid.

Having determined that the debt is valid, the Board will turn to the question of whether waiver of recovery of the overpayment is warranted.  In cases where there is no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue, waiver of recovery of the assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a).  In order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The regulations in this case provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).
The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  This list of elements is not intended to be all-inclusive.  38 C.F.R. § 1.965(a).

In its July 2008 decision, the Committee on Waivers and Compromises determined that there was no evidence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the indebtedness; the Board agrees.  It is the appellant's essential contention that she had been told by a VA representative that she need not take any action after being remarried in 2001, and that to require her to repay the resulting overpayment would create an undue hardship.

In its decision, the Committee noted that the appellant had been receiving VA Form 21-8765 with each award letter, and that such form clearly states that changes in dependency status must be promptly reported to prevent the creation of an overpayment.  VA From 21-8765 also states that, with regard to surviving spouses, "payments discontinue if you remarry or enter into a relationship with another person where you hold yourselves out to the public as being married. However, payments may continue provided you remarry on or after age 57" (emphasis added).

The Board finds no basis for determining that the appellant's statements regarding a telephone conversation she had with an employee at VA are not credible.  Accordingly, if the appellant had been informed that she could continue to receive DIC payments due to her age at the time she remarried, and a similar statement appeared on documentation she repeatedly received, the Board finds that the appellant cannot reasonably be held to be at fault for her misunderstanding.  Nonetheless, everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  See Morris v. Derwinski, 1 Vet. App. 261 (1991) citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  While statements received by the appellant from VA, both written and oral, may have been confusing, such confusion does not absolve the appellant of her obligation to know and follow all Federal statutes and agency regulations.  See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (receipt of erroneous advice by a veteran from a government employee cannot be used to estop the government from denying benefits because the payment of government benefits must be authorized by statute).

The Board must next consider whether reliance on the benefits recovered resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The appellant has not contended, nor does the evidence show, that she has relinquished a valuable right or incurred a legal obligation in reliance on the benefits recovered.

Another factor to be considered is whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the appellant was not entitled to DIC following her remarriage.  Therefore, recovery of the debt would not defeat the intended purpose of the benefit.

The Board also finds that failure to make restitution would result in unfair gain to the appellant because, again, she received monetary benefits to which she was not entitled.  VA made erroneous payments of DIC which the appellant accepted, and therefore she has benefitted from receiving that portion of compensation.

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the appellant.  In the most recent complete financial status report, from July 2008, the appellant reported $3184.62 in net monthly income and $2873.00 in monthly expenses (not counting a loan of her husband's).  She stated that she could pay $300 monthly towards her debt.  She reported assets of $19,000 in cash in the bank, and $55 in personal cash, as well as two automobiles with a combined resale value of $14,000, and real estate worth $80,000.  

A further partial financial status report was received in October 2008.  This report indicates $3218.00 in monthly income less expenses and total monthly expenses of $4123.00.  These expenses, however, seem to be cumulative, with $569 in rental/mortgage payment, $450 for a trailer, and $500 for a mobile home listed.  Moreover, the appellant stated that she could pay $175 per month towards her debt.  The second page of this expense report appears to be missing.

Given the amounts described above, as well as the fact that the appellant has stated that she could pay $175-$300 per month towards her debt, the Board finds that to impose the repayment of $73,138.00 onto the appellant would not create an undue hardship.  Rather, payment of the debt would not ultimately be expected to deprive the appellant of the basic necessities of life.

In sum, recovery of the indebtedness would not be against equity and good conscience but would result in unjust enrichment.  Accordingly, the Board must deny waiver of recovery of the overpayment of DIC in the amount of $73,138.00.



ORDER

A finding of invalidity in the creation of the debt in the amount of $73,138.00, is denied.

Waiver of recovery of an overpayment of compensation benefits in the amount of $73,138.00, is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


